EXHIBIT 10.1

 

TENTH AMENDMENT TO FINANCING AGREEMENT

 

This Tenth Amendment to Financing Agreement (“Amendment”) is made and entered
into as of this 31st day of March, 2005 between Key Tronic Corporation
(“Company”) and The CIT Group/Business Credit, Inc. (“CIT”) in reference to that
certain Financing Agreement between Company and CIT dated August 22, 2001, as
amended (“Financing Agreement”). Capitalized terms herein, unless otherwise
defined herein, shall have the meaning set forth in the Financing Agreement.

 

A. Company has requested that its Line of Credit be increased, that Eligible
Inventory include certain plastic resin and electronic components, that CIT
provide new term and capital expenditure loans and that other amendments be made
to the Financing Agreement. CIT is willing to make the financial accommodations
requested by Company, but only on the terms and conditions set forth below.

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1. Definitions. Certain definitions in Section 1 of the Financing Agreement are
amended, added or restated as set forth below in the appropriate alphabetical
order.

 

(a) The definition of “Anniversary Date” is hereby amended and restated in its
entirety as follows:

 

“Anniversary Date shall mean August 22, 2009 and each yearly anniversary
thereafter.”

 

(b) Administrative Management Fee. The definition of Administrative Management
Fee is hereby amended by deleting the reference therein of “$60,000” and
substituting therefore “$50,000”.

 

(c) Applicable Margin. The definition of Applicable Margin is hereby amended and
restated in its entirety as follows:

 

“Applicable Margin means, with respect to the JP Morgan Chase Bank Rate or
LIBOR, as applicable, the amount set forth below corresponding to the applicable
level.”



--------------------------------------------------------------------------------

Level

--------------------------------------------------------------------------------

  

EBITDA

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

             

JP Morgan Chase
Bank Rate

(Revolver)

--------------------------------------------------------------------------------

   

LIBOR

(Revolver
Only)

--------------------------------------------------------------------------------

    Real Estate Term
Loan and Capital
Expenditure Loan
(JP Morgan Chase
Bank Rate)


--------------------------------------------------------------------------------

 

I

   Less than $5,000,000    .50 %   2.75 %   .50 %

II

   $5,000,000 or greater, but less than $8,000,000    .25 %   2.50 %   .50 %

III

   Greater than $8,000,000    0 %   2.25 %   .50 %

 

(d) The definition of “Borrowing Base” is hereby amended and restated in its
entirety as follows:

 

“Borrowing Base shall mean the lesser of (1) the sum of (a) eighty-five percent
(85%) of the Company’s aggregate outstanding Eligible Accounts Receivable less
Dilution Reserves, if any, plus (b) the lesser of (i) eighty percent (80%) of
the aggregate value of the Company’s Eligible Inventory, valued at net orderly
liquidation value as established by an appraiser chosen by CIT, (ii) thirty-two
percent (32%) of the Company’s finished goods Eligible Inventory, thirty-five
percent (35%) of the Company’s raw material electronic components, or fifty
percent (50%) of the Company’s raw material plastic resin, each valued at the
lower of cost or market, on a first in, first out basis or (iii) the Inventory
Loan Cap, less (c) any applicable Availability Reserves and (2) the amount of
cash collections of Accounts for the forty-five (45) Business Days, less any
applicable Availability Reserves.”

 

(e) The following definitions are added:

 

“CAPEX Term Loans shall mean the loans to be made to the Company by Lender upon
the satisfaction of the conditions set forth in Section 4.8 of this Financing
Agreement.”

 

“CAPEX Term Loan Line of Credit shall mean a sub line of the Revolving Line of
Credit and a commitment of Lender to make CAPEX Term Loans to the Company in the
aggregate principal amount of up to $500,000 pursuant to Section 4.8 of this
Financing Agreement.”

 

“Eligible Capital Improvements shall mean new and unused or refurbished and
under warranty operating equipment acquired and installed for use in the
Company’s business operations, that have been installed and accepted by the
Company within six (6) months of the date of the making of the CAPEX Term Loan
that relates to such equipment.



--------------------------------------------------------------------------------

(f) Concentration. The definition of Eligible Accounts Receivable is hereby
amended by deleting subsection (xi) thereof and replacing it with the following:

 

“(xi) Sales to an account debtor whose Accounts represent an amount greater than
20% of the Company’s Accounts, to the extent of such excess (except that with
respect to International Game Technology, Lexmark International, Clorox and
Zebra Technology, such Accounts shall be ineligible only to the extent they
exceed 30% of the Company’s Accounts;”

 

(g) The definition of “Eligible Accounts Receivable” is hereby amended and
restated in its entirety to read as follows:

 

“Eligible Accounts Receivable shall mean the gross amount of the Company’s Trade
Accounts Receivable that are subject to a valid, exclusive, first priority and
fully perfected security interest in favor of CIT, which conform to the
warranties contained herein and which, at all times, continue to be acceptable
to CIT in the exercise of its reasonable business judgment, less, without
duplication, the sum of: (a) any returns, discounts, claims, credits and
allowances of any nature (whether issued, owing, granted, claimed or
outstanding), and (b) reserves for any such Trade Accounts Receivable that arise
from or are subject to or include: (i) sales to the United States of America,
any state or other governmental entity or to any agency, department or division
thereof, except for any such sales as to which the Company has complied with the
Assignment of Claims Act of 1940 or any other applicable statute, rules or
regulation, to CIT’s satisfaction in the exercise of its reasonable business
judgment; (ii) foreign sales, other than sales which otherwise comply with all
of the other criteria for eligibility hereunder and are either (y) to foreign
subsidiaries of the following United States corporations: Flextronix, Hewlett
Packard, Lexmark International, Clorox, Leapfrog and Unisys or other foreign
subsidiaries of United Sates corporations approved by CIT in its sole
discretion, provided such Accounts do not exceed the lesser of 30% of all
Eligible Accounts Receivable and $5,000,000 in the aggregate at any one time or
(z) to DBK, provided such Accounts do not to exceed $2,000,000 in the aggregate
at any one time and are at all times supported by credit insurance payable to
CIT and in form, substance and amount and by an issuer acceptable to CIT; (iii)
Accounts that remain unpaid more than ninety (90) days from invoice date (except
for sales of raw material Inventory that remain unpaid more than thirty (30)
days from invoice date); (iv) contra Accounts (excluding Lexmark International,
Cognitive, Clorox, Lexmark International Technology, S.A. and Axiohm so long as
such account debtors have executed CIT’s agreement referenced in Section 2.1(bb)
herein, provided such Accounts do not exceed the Maximum Contra Exposure in the
aggregate at any one time); (v) sales to any subsidiary, or to any company
affiliated with the Company in any way; (vi) bill and hold (deferred shipment)
(except to the extent CIT receives a bill and hold letter acceptable to CIT) or
consignment sales; (vii) sales to any customer which is: (A) insolvent, (B) the
debtor in any bankruptcy, insolvency, arrangement, reorganization, receivership
or similar proceedings under any federal or state law, (C) negotiating, or has
called a meeting of its creditors for purposes of negotiating, a compromise of
its debts, or (D) financially unacceptable to CIT or



--------------------------------------------------------------------------------

has a credit rating unacceptable to CIT (unless backed by a letter of credit
assigned to and in form and substance acceptable to CIT); (viii) all sales to
any customer if fifty percent (50%) or more of the aggregate dollar amount of
all outstanding invoices to such customer are unpaid more than ninety (90) days
from invoice date (except that with respect to Little Tikes Company such sales
shall not exceed 25%); (ix) pre-billed receivables and receivables arising from
progress billing; (x) an amount representing, historically, returns, discounts,
claims, credits, allowances and applicable terms; (xi) sales to an account
debtor whose Accounts represent an amount greater than 20% of the Company’s
Accounts (and with respect to Little Tikes Company, Accounts greater than 30%
further limited to $5,700,000.00 in Availability), to the extent of such excess;
(xii) sales of raw material Inventory which exceed a sub limit of $1,000,000
outstanding at any one time for all such sales; (xiii) sales not payable in
United States currency; (xiv) engineering services related Accounts and tooling
services related Accounts; and (xv) any other reasons deemed necessary by CIT in
its reasonable business judgment, including without limitation, for distribution
customers that have excess inventory on hand (as determined by CIT in its sole
discretion) or those which are customary either in the commercial finance
industry or in the lending practices of CIT.”

 

(h) The definition of “Eligible Inventory” is hereby amended and restated in its
entirety to read as follows:

 

“Eligible Inventory shall mean the gross amount of the Company’s keyboard
finished goods Inventory and raw materials (consisting solely of plastic resin
and electronic components), located at the Company’s El Paso warehouse location
and subject to a valid, exclusive first priority and fully perfected security
interest in favor of CIT and which conforms to the warranties contained herein
and which, at all times, continues to be acceptable to CIT in the exercise of
its reasonable business judgment, less without duplication, any (a) work in
process, (b) supplies (other than raw material consisting of plastic resin or
electronic components), (c) Inventory not present in the United States, (d)
Inventory returned or rejected by the Company’s customers (other than goods that
are undamaged and resaleable in the normal course of business) and goods to be
returned to the Company’s suppliers, (e) Inventory in transit to third parties
(other than the Company’s agents or warehouses), or in the possession of a
warehouseman, bailee, third party processor, or other third party, unless such
warehouseman, bailee or third party has executed a waiver agreement (in form and
substance acceptable to CIT) and CIT shall have a first priority perfected
security interest in such Inventory, and (f) less any reserves required by CIT
in its reasonable discretion, including without limitation for special order
goods, customer specific Inventory, discontinued, slow-moving and obsolete
Inventory, market value declines, bill and holds (deferred shipment),
consignment sales, shrinkage and any applicable customs, freight duties and
Taxes.”



--------------------------------------------------------------------------------

(i) The definition of “Early Termination Fee” is hereby amended and restated to
read as follows:

 

“Early Termination Fee shall: (a) mean the fee CIT is entitled to charge the
Company in the event the Company terminates the Revolving Line of Credit or this
Financing Agreement prior to an Anniversary Date or if the Company terminates
this Financing Agreement on the Anniversary Date but fails to give the 60 day
prior written notice to CIT in accordance with the requirements of Section 11 of
this Financing Agreement; and (b) be determined by multiplying the Revolving
Line of Credit and the unpaid portion of the Real Estate Term Loan by one
percent (1%).”

 

(j) The definition of “Inventory Loan Cap” is hereby amended and restated in its
entirety to read as follows:

 

“Inventory Loan Cap shall mean the amount of $3,500,000.”

 

(k) The definition of Las Cruces Real Estate shall have the meaning set forth in
Section 7 of the Tenth Amendment to Financing Agreement.

 

(l) The definition of “Line of Credit” is hereby amended and restated in its
entirety as follows:

 

“Line of Credit shall mean the aggregate commitment of CIT to (a) make Revolving
Loans pursuant to Section 3 of this Financing Agreement, (b) make the Real
Estate Term Loan and the CAPEX Term Loans pursuant to Section 4 of this
Financing Agreement; and (c) assist the Company in opening Letters of Credit
pursuant to Section 5 of this Financing Agreement, in an aggregate amount not to
exceed $26,500,000.”

 

(l) The definition of Line of Credit Fee is hereby amended by deleting herein
“one half of one percent (0.5%) . . .” and substituting therefore three eights
of one percent (0.375%) . . .”

 

(m) Trade Accounts Receivable. The definition of Trade Accounts Receivable is
hereby amended and restated in its entirety as follows:

 

“Trade Accounts Receivable shall mean that portion of the Company’s Accounts
which arises from the sale of Inventory or the rendition of services in the
ordinary course of the Company’s business. Without limiting the foregoing, Trade
Accounts Receivable shall include the sale of excess raw material inventory by
Company to its customers pursuant to written contractual arrangements between
Company and its customers.”.

 

(n) The parenthetical in the second and third lines of the definition of
“Obligations” is hereby amended and restated as follows:

 

“(including, without limitation, all Revolving Loans, Letter of Credit
Guarantees, CAPEX Term Loans and the Real Estate Term Loan)…”



--------------------------------------------------------------------------------

(o) The following definitions are hereby added:

 

“Real Estate Term Loan Promissory Note shall mean the promissory note in the
form of Exhibit A attached to that certain Tenth Amendment to Financing
Agreement dated as of March     , 2005 evidencing the Real Estate Term Loan made
by CIT under Section 4 hereof.”

 

“Real Estate Term Loan” shall mean a term loan in the principal amount of One
Million Five Hundred Thousand Dollars ($1,500,000) made by CIT pursuant to, and
repayable in accordance with, the provisions of Section 4 of this Financing
Agreement.

 

(p) The definition of “Revolving Line of Credit” is hereby amended by deleting
the reference to “$20,000,000” and substituting therefore “$25,000,000.”

 

2. Real Estate Term Loan and CAPEX Term Loans.

 

Section 4 of the Financing Agreement is hereby amended and restated in its
entirety as follows:

 

“4.1 In accordance with Section 4.2 below, the Company hereby agrees to execute
and deliver to CIT the Real Estate Term Loan Promissory Note to evidence the
Real Estate Term Loan to be extended by CIT.

 

4.2 Upon receipt of such Real Estate Term Loan Promissory Note and subject to
Section 2.2 of this Financing Agreement, CIT hereby agrees to extend to the
Company the Real Estate Term Loan on or before July 1, 2005; provided, that the
outstanding principal amount of Revolving Loans (including Letters of Credit),
and the outstanding principal amounts under the Real Estate Term Loan shall not
exceed the Line of Credit at any time. The Company may not reborrow the
principal amount of the Real Estate Term Loan after repayment or prepayment
thereof.

 

4.3 The principal amount of the Real Estate Term Loan shall be repaid to CIT by
the Company as follows: thirty-six (36) equal installments of $41,666 each,
wherefore the first such installment shall be due and payable on the first
Business Day of the first month following CIT’s advance of the Real Estate Term
Loan and subsequent installments shall be due and payable on the first Business
Day of each month thereafter until this Note is paid in full; provided, that the
entire remaining principal amount then outstanding, together with any accrued
and unpaid interest and any and all other amounts due hereunder, shall be due
and payable on the first Business Day of the month, thirty six months from the
date of the advance of the Real Estate Term Loan.

 

4.4 In the event this Financing Agreement or the Line of Credit is terminated by
either CIT or the Company for any reason whatsoever, or if the Las Cruces Real
Estate is no longer owned by the Company, the Real Estate Term Loan shall become
due and payable on the effective date of such termination notwithstanding any
provision to the contrary in the Real Estate Term Loan Promissory Note or this
Financing Agreement.



--------------------------------------------------------------------------------

4.5 Subject to the affect of a termination of the Revolving Line of Credit or
the Financing Agreement as further set forth in Section 11 of the Financing
Agreement, the Company may prepay at any time at its option, in whole or in
part, the Real Estate Term Loan.

 

4.6 Each prepayment shall be applied to the then last maturing installments of
principal of the Real Estate Term Loan.

 

4.7 The Company hereby authorizes CIT to charge its Revolving Loan Account with
the amount of all Obligations owing under this Section 4 as such amounts become
due. The Company confirms that any charges which CIT may so make to its
Revolving Loan Account as herein provided will be made as an accommodation to
the Company and solely at CIT’s discretion.

 

4.8 CAPEX Term Loans.

 

(a) Commitment; Use of Proceeds of CAPEX Term Loans. Within the available and
unused CAPEX Term Loan Line of Credit, upon the request of the Company, Lender
agrees to advance to the Company the requested CAPEX Term Loans. CAPEX Term
Loans advanced and repaid may not be reborrowed. The Company agrees to use the
proceeds of CAPEX Term Loans solely to reimburse the Company for the costs of
Eligible Capital Improvements.

 

(b) Conditions to Funding of CAPEX Term Loans. The Lender shall advance the
CAPEX Term Loans subject to the satisfaction of each of the following
conditions:

 

i. the principal amount of such CAPEX Term Loan shall not exceed the total
acquisition costs of the Eligible Capital Improvements which are the subject of
such request, exclusive of assembly costs, installation expenses, maintenance,
shipping costs, taxes and import or custom charges (as reflected by invoices,
purchase contracts and shipping documents).

 

ii. the Company must give Lender five (5) Business Days prior written notice of
its intention to borrow such CAPEX Term Loan, which notice shall contain a
description of the Eligible Capital Improvements which are the subject of such
request and the costs of such Eligible Capital Improvements, all in such detail
as Lender reasonably may require, together with such supporting documents (such
as invoices or purchase contracts) as Lender reasonably may request;

 

iii. no Default or Event of Default shall have occurred and remain outstanding
(x) at the time the Company requests such CAPEX Term Loan or (y) on the date on
which Lender makes such CAPEX Term Loan to the Company;

 

iv. Lender shall be satisfied that the Eligible Capital Improvements which are
the subject of such request have been delivered and installed, have been
accepted by the Company, and are operational;



--------------------------------------------------------------------------------

v. the date of funding of such CAPEX Term Loan must occur more than one year
prior to any Anniversary Date;

 

vi. the Las Cruces Real Estate must continue to be owned by the Company and
Lender shall have a first priority mortgage covering such property; and

 

vii. the CAPEX Term Loans Line of Credit shall be limited to the excess, if any,
of 70% of the appraised value of the Las Cruces Real Estate (as described in
Section 7 of the Tenth Amendment to Financing Agreement), less the then unpaid
balance of the Real Estate Term Loan.

 

The Company shall be entitled to request and borrow only one CAPEX Term Loan in
any three-month period, and each CAPEX Term Loan must be in a minimum principal
amount of $100,000.

 

(C) Repayment of CAPEX Term Loans. The principal amount of each CAPEX Term Loan
shall be due and payable in twenty-four (24) equal consecutive monthly
installments of principal commencing on the first day of the month following the
month in which such CAPEX Term Loan is made. Each installment shall be in the
amount derived by dividing the principal amount of such CAPEX Term Loan by
twenty-four (24). Notwithstanding anything to the contrary herein, the CAPEX
Term Loans shall be fully due and payable upon the Company no longer owning the
Las Cruces Real Estate

 

4.9 LIBOR. LIBOR Loans shall not include the Real Estate Term Loan or the CAPEX
Term Loans.

 

3. Audit Fees. Section 7.2 of the Financing Agreement is hereby amended by
deleting the third sentence thereof and replacing it with the following:

 

“The Company shall pay all costs associated with any such audits at the rate of
$750.00 per day per auditor plus reasonable Out-Of-Pocket Expenses, provided
that so long as no Event of Default exists, Company’s obligation for the audit
fees shall not exceed $12,000 per year.”

 

4. Insurance Proceeds. Section 7.5(b) of the Financing Agreement is hereby
amended by adding “then the Real Estate Term Loan,” prior to “then any other
Obligation” in the second line thereof.

 

5. Representations and Warranties. In order to induce CIT to enter into this
Amendment, the Company represents and warrants to CIT as follows:

 

(a) Power and Authority. The Company has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Financing Agreement, as
amended and supplemented by this Amendment.

 

(b) Authorization of Agreements. The execution and delivery of this Amendment by
the Company and the performance by the Company of the Financing Agreement, as
amended and supplemented hereby, have been duly authorized by all necessary
action, and this Amendment has been duly executed and delivered by the Company.



--------------------------------------------------------------------------------

(c) Representations and Warranties in the Financing Agreement. The Company
confirms that as of the Amendment Effective Date, the representations and
warranties contained in Section 7 of the Financing Agreement are (before and
after giving effect to this Amendment) true and correct in all material respects
(except to the extent any such representation and warranty is expressly stated
to have been made as of a specific date, in which case it shall be true and
correct as of such specific date).

 

6. Accommodation Fee. In consideration for this Amendment, Company shall pay to
CIT an Accommodation Fee of $30,000, which fee shall be due and payable to CIT
on the date hereof and shall be in addition to all other fees payable by the
Company.

 

7. Conditions. CIT’s obligations hereunder are subject to the satisfaction of
each of the following conditions precedent:

 

(a) Delivery to CIT by March 31, 2005 an original of this fully executed
Amendment.

 

(b) CIT engaging, at Company’s expense, an appraiser for the real estate in Las
Cruces, New Mexico and otherwise subject to a mortgage in favor of CIT (Las
Cruces Real Estate) and CIT confirming that the Real Estate Term Loan will not
exceed seventy percent (70%) of the appraised fair market value of the Las
Cruces Real Estate.

 

(c) CIT engaging, at Company’s expense, a qualified appraiser to conduct a net
orderly liquidation value appraisal of the Inventory located in the El Paso,
Texas warehouse and such appraisal being satisfactory to CIT in its discretion.

 

(d) CIT shall have obtained, at Company’s expense, any necessary endorsements to
the title insurance previously issued in favor of CIT covering the Las Cruces
Real Estate.

 

(e) CIT shall have received from an environmental consultant acceptable to CIT,
at Borrower’s expense, a Phase 1 survey for the Las Cruces Real Estate and the
business conducted thereon, which survey shall be acceptable to CIT in its
discretion.

 

(f) CIT shall have received the Accommodation Fee.

 

8. Counterparts. This Amendment may be signed in counterparts with the same
affect as if the signatures to each counterpart were upon a single instrument.

 

9. Reaffirmation. Except as modified by the terms herein, the Financing
Agreement and the Loan Documents remain in full force and effect in accordance
with their terms without offset, counterclaim or recoupment.

 

10. Governing Law. This Amendment shall be governed by the laws of the State of
California.



--------------------------------------------------------------------------------

11. Fees and Expenses. Company agrees to pay, on demand, all reasonable
attorneys’ fees and costs incurred in connection with the negotiation,
documentation and execution of this Amendment. If any legal action or proceeding
shall be commenced at any time by any party to this Amendment in connection with
its interpretation or enforcement, the prevailing party or parties in such
action or proceeding shall be entitled to reimbursement of its reasonable
attorneys’ fees and costs in connection therewith.

 

12. Waiver of Jury Trial. COMPANY AND CIT HEREBY WAIVE ALL RIGHTS EITHER MAY
HAVE TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE, DEFEND,
INTERPRET OR OTHERWISE CONCERNING THIS AMENDMENT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

KEY TRONIC CORPORATION

By

 

/S/ Ronald F. Klawitter

--------------------------------------------------------------------------------

Its

 

Exec. VP & CFO

THE CIT GROUP/BUSINESS CREDIT, INC.

By

 

/S/ Jeannette M. Behm

--------------------------------------------------------------------------------

Its

 

Vice President

 

Each of the undersigned confirms that the foregoing Amendment shall not affect,
modify or diminish such undersigned’s obligations under any instrument of
Guarantee and/or any related pledge or security agreements executed in favor of
CIT and reaffirms and ratifies each of the terms and conditions of such
Guarantee and/or related pledge or security agreements.

 

KEY TRONIC JUAREZ, SA DE CV

By

 

Ronald F. Klawitter

--------------------------------------------------------------------------------

Its

 

Exec. VP & CFO

KEY TRONIC REYNOSA, SA DE CV

By

 

/S/ Ronald F. Klawitter

--------------------------------------------------------------------------------

Its

 

Exec. VP & CFO